Title: [Diary entry: 3 July 1790]
From: Washington, George
To: 

Saturday 3d. Exercised between 9 and 11 in the Coach with Mrs. Washington and the Children. The policy of treating Colo. McGillivray, & the Chiefs of the Creek Nation who were coming with him, with attention as they passed through the States to this City induced me to desire the Secretary at War to write to the Governors of Virginia, Maryland & Pensylvania requesting that they might be provided at the expence with whatever might be deemed a proper respect that they might be kept in good humour. Nominated, Yesterday, to the Senate, persons for the Judiciary of Rhode Island; and a person as Naval Officer in the District of Providence, in the place of Mr. Foster, who was sent by the State as one of their Senators—also Surveyors for the smaller Ports in the District & the District of New Port.